Citation Nr: 1625091	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-23 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



REMAND

The Veteran had active service from January 1997 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which that RO declined to reopen a claim of service connection for a right foot disability and denied claims of service connection for left foot and bilateral ankle disabilities. 

In a November 2012 decision, the Board reopened the claim of service connection for a right foot disability; and remanded to the RO that claim and claims of service connection for a left foot disability and for a bilateral ankle disability for additional development.
 
In accordance with 38 U.S.C.A. § 7109  and 38 C.F.R. § 20.901, the Board obtained medical expert opinions in January 2016 and March 2016, from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of any current ankle or foot disability is related to service or service-connected disability.  Later in March 2016, the Board sent a copy of the opinions to the Veteran and his representative.  The representative responded with a May 2016 brief.

Also in May 2016, in response to the letter from the Board, the Veteran checked the box that that he was submitting argument and evidence, and that he did not waive RO consideration of the associated evidence.  The Veteran requested that his case be remanded to the RO for consideration of the new evidence in the first instance.  With that form, the Veteran transmitted to the Board a number of documents including additional medical treatment records and statements from the Veteran.  Accordingly, the Board finds that all issues must be remanded for reconsideration of the claims and issuance of a supplemental statement of the case (SSOC) if the claims are not granted in full.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

After conducting any development deemed necessary, review the record evidence received since the April 2013 SSOC.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC that includes consideration of all evidence associated with the claims file since the April 2013 SSOC, including the recently submitted evidence by the Veteran.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

